Citation Nr: 1621398	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for patellar syndrome and degenerative joint disease with residuals, right knee, postoperative, rated as 10 percent disabling.

2. Entitlement to service connection for a right foot disability, to include as secondary to service-connected right and left knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to September 1990 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required as further evidentiary development is necessary.

Regarding the claim for an increased rating for the right knee disability, a new VA examination is required.  The Veteran was last afforded a VA examination in August 2012, based on which a disability benefits questionnaire (DBQ) was prepared.  There appears to be a contradiction in the examination report.  On the one hand, the examiner indicated that the Veteran was unable to fully extend his right knee, with extension ending at 10 degrees.  On the other hand, the examiner indicated that objective evidence of painful motion began at 0 or any degree of hypertension.  The DBQ indicated that this box should be checked if there was no limitation of extension.  Thus, the examiner simultaneously indicated that extension was limit to 10 degrees and that there was no limitation of extension or that there was pain beyond 10 degrees, at 0 degrees.

In addition, the Veteran submitted an April 2015 DBQ prepared by a private certified Family Nurse Practitioner (FNP-C).  That FNP also indicated that the Veteran experiences painful motion of the right knee and that pain contributes to additional limitation of range of motion.  The FNP did not indicate the point where the Veteran begins to experience painful motion.

In addition, although flare-ups were indicated on both examinations, neither examiner estimated the degree of additional limitation that occurred during flare-ups.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that when pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 43-44.  Such an estimate would be helpful to the Board in determining the appropriate rating in this case.

Regarding service connection, a new VA examination is also required.  The Veteran was afforded a VA examination in February 2010.  There, the examiner concluded that there was no disability of the right foot or Achilles tendon found.  In his March 2010 Notice of Disagreement, the Veteran contended that the VA examination was inadequately conducted.  The Veteran, who has medical training, asserted that his right foot was not properly rotated and there were issues with how the examination was conducted.  He also reports similar symptoms shared between his left and right feet.  The Veteran was awarded service connection for left Achilles' tendonitis.  Given the Veteran's argument that the February 2010 VA examination was deficient, a new examination is necessary to determine the nature and etiology of any right foot and/or Achilles disability.  The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should indicate at what point or degree the Veteran experiences pain.  In other words, he or she should state when pain begins on range of motion testing.  In addition, to the extent possible, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time, and that determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any right foot and/or Achilles disability.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should respond to the following:

a. Has the Veteran suffered from any disability, i.e., any impairment, of the right foot since he filed his October 2009 claim?
 
b. If so, is any such disability either (a) caused or (b) aggravated by the Veteran's service-connected left and/or right knee disabilities, or (c) related to his military service.

Comprehensive rationales must be provided for each opinions rendered.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion(s). 

3. After the above development has been completed, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

